ORDER STRIKING NAMES
[11] There came on for consideration the Application by the Board of Governors of the Oklahoma Bar Association for an Order striking the names of attorneys from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma for failure to comply with the Mandatory Continuing Legal Education requirements for the year 2004.
[12] It appears to the Court that the Board of Governors at their August 18, 2006 meeting, in compliance with Rule 6(e) of the Rules of the Supreme Court for Mandatory Continuing Legal Education, established that the hereinafter named members of the Oklahoma Bar Association were suspended from membership in the Association and the practice of law in the State of Oklahoma by Order of this Court in Case No. S.C.B.D. 5076 on June 27, 2005 for noncompliance with Mandatory Continuing Legal Education requirements for 2004. It further appears to the Court that the Board of Governors determined that no application for reinstatement has been filed by said members within one year of the suspension.
[13] THE - COURT - THEREFORE FINDS, that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules of the Supreme Court for Mandatory Continuing Legal Education, and that the following attorneys should be and are hereby stricken from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, for failure to comply with the Mandatory Continuing Legal Education requirements for year 2004, to wit:
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 11TH DAY OF SEPTEMBER, 2006.
WATT, C.J., WINCHESTER, V.C.J., LAVENDER, HARGRAVE, KAUGER, EDMONDSON, TAYLOR, COLBERT, JJ., concur.
OPALA, J., not participating.
EXHIBIT A
Anna M. Aragon
OBA No. 12197
1618 7th St
*189Las Vegas, NM 87701-4920
Carl Eric Asmussen
OBA No. 18570
1112 N 5th St
Neodesha, KS 66757
Frederick Bawden Aurin
OBA No. 379
28700 Valley View Rd
Steamboat Springs, CO 80487
John Joseph Baker
OBA No. 15181
10655 Ne 4th, # 820
Bellevue, WA 98004
Melvin C. Bloomfield
OBA No. 892
6144 $ New Haven Ave
Tulsa, OK 74186
Robert Brent Clarke
OBA No. 19483
3500 S Milam
Amarillo, TX 79109
Rodney Helder Dusinberre
OBA No. 17611
808 Villa Cir
Boynton Beach, FL $3485
Nancy Findeiss
OBA No. 2910
Court Of Appeals
1915 N Stiles Ste 857
Oklahoma City, OK 78105
Christy Lynn Forth
OBA No. 19807
150 Filbert Ave Apt 4
Sausalito, CA 94965
Kimberly Ann Hart
OBA No. 19474
611 K Ste NE
Washington, DC 20002-8529
Fausto Hernandez
OBA No. 14422
3772 E. Timberline Rd.
Gilbert, AZ 85297
Michael E. Karney
OBA No. 12858
140 Chambord Dr
Maumelle, AR 72118
Barbara Anne Ketring-Beuch
OBA No. 17211 Ste I
201 W Broadway
North Little Rock, AR 72114
Joseph Anthony Murphy
OBA No. 10105
48 SE Osceola St
Stuart, FL 84994
Gary Howard Roden
OBA No. 12457
307 Colony Dr
Norman, OK 78072
Jerry Lee Smith
OBA No. 8866
PO Box 14211
Tulsa, OK 74159-1211
Randy David St. Onge
OBA No. 18231
9642 Mountain Daisy Way
Highlands Ranch, CO 80129
Michael E. Stubblefield
OBA No. 12507
2742 W Babcock Avenue
Visalia, CA 98291-8902
Donald Dewayne Thompson
OBA No. 8957
Creek County
222 E Dewey
Sapulpa, OK 74066
Amber Lee Wade
OBA No. 19248
819 Woodmere Creek Loop
Vestavia Hills, AL 85226
*190Margaret M. Zarbano
OBA No. 10166
1941 S 42nd St Ste 500
Omaha, NE 68105